Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 01/11/2022 and claims 1-5, 7-12 and 14-19 are now in condition for allowance.
3.	As Applicant pointed out on pages 7-10 of the response, art of record, West, Hunt, Soeder or Teal, does not teach and/or fairly suggest a process for:
“instrumentation and modification of a Windows Universal application install package to load a new DLL into process memory space upon loading of the Windows Universal application by using an application wrapping tool to use static hooking of the Windows Universal application wherein storage of the install package file for a Windows Universal application is identified, and its content modified prior to installation of the Windows Universal application into an execution environment, to include in bytecode of the Windows Universal application for one or more calls to the injected new DLL; and modify bytecode of the Windows Universal application to identify the new DLL in a list of DLL identifiers and to make one or more calls to the injected new DLL; and generate a modified install package in storage based at least on the modified content” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 8 and 15. 
Thus all pending claims 1-5, 7-12 and 14-19 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193